RYMER, Circuit Judge,
concurring in part and dissenting in part.
I agree that the removal order entered in absentia should be rescinded under Lo v. Ashcroft, 341 F.3d 934 (9th Cir.2003). This means that everything goes back to square one. Infirmities, if any, in the original proceeding are wiped out. Instead of leaving well enough alone, however, the majority goes further, holding not only that the government’s reliance on the I-213 was insufficient (which is unnecessary), but also that no other evidence of a conviction (or convictions) can be submitted— which is wrong. We have no idea whether *994all relevant documents of conviction were available at the time of the in absentia hearing; there was, of course, no challenge to the 1-213 and no need for presentation of other proof. Nor is it a fair reading of the hearing to imply, as the disposition does, that the government was given a chance to produce additional documentation of conviction but failed to do so.1 This is no different from lifting a default; it would never occur to anyone to limit the plaintiff at trial to the showing he made to prove up the default. Having undone the removal order, the rest should be left alone. I accordingly dissent from all but the order rescinding the removal order.

. We reject Ramos' claim that his hearing notice was fatally defective. In order to be entitled to relief based on a defective notice to appear, the ‘‘[petitioner] must show that ... [he] was prejudiced by the alleged defect in the [notice].” Kohli v. Gonzales, 473 F.3d 1061, 1067 (9th Cir.2007). Ramos has failed to demonstrate any prejudice from the claimed defects.